El Juez Asociado Señor Wolf
emitió la opinión del tribunal.
Teódulo Llamas es dueño de dos solares contiguos en San-turce que se designan en la escritura que está bajo nuestra consideración con las letras “A” y “B.” El solar “A” ga-rantizaba con hipoteca un pagaré al portador por la suma de $45,000. En el documento que tenemos a la vista Teódulo Llamas agrupa las fincas íi:A”y“B”y hacé que toda la pro-piedad así consolidada responda hipotecariamente del pagaré de $45,000. El notario ante quien se otorgó la escritura cer-tifica que ha puesto la misma eonstáncia en el pagaré en cues-tión. El Registrador de San Juan, Sección Primera, inscri-bió la agrupación, mas se negó a inscribir el cambio en la hipoteca mencionado en la escritura, según aparece de la si-guiente nota:
“Denegado el precedente documento en cuanto a la modificación de hipoteca que comprende por observarse que no se ha redistribuido *895la hipoteca entre la parcela hipotecada originalmente y la nneva a qne se amplía la garantía, tomándose en sn lugar anotación preven-tiva por 120 días al folio 21 del tomo 210 Santurce Norte, finca 8437, ins. 2a., San'Juan, abril 19, 1939. (Fdo.) A. Malaret, Registrador.”
Ambas partes han presentado argumentos y citas de la Ley Hipotecaria en apoyo de sus respectivas posiciones.
Convenimos con el recurrente en que el documento debe ser inscrito en su totalidad. Los solares “A” y “B” se ban convertido en uno solo y no es necesario bacer una redistri-bución entre las dos fincas originales. La agrupación elimina la existencia separada de dichas fincas. Cada una de ellas deja de tener existencia individual.

Debe revocarse la nota del registrador y ■'practicarse la inscripción \en su totalidad.